Citation Nr: 1145923	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  03-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder.  

2.  Entitlement to a compensable rating for right ear hearing loss.  

3.  Entitlement to nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to January 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issues concerning entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, and entitlement to an increased rating for right ear hearing loss are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in April 1979 denied service connection for a nervous condition; the Veteran was notified of that decision and did not file an appeal.  

2.  Evidence added to the record since April 1979 was not previously of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, and presents a reasonable possibility of substantiating the claim.  


3.  The Veteran served on active duty for more than 90 days during a period of war.  

4.  The Veteran is permanently totally disabled due to nonservice-connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's April 1979 rating decision, and the Veteran's claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The criteria for nonservice-connected pension benefits are met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.15 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied in the present case, it is the Board's conclusion that these requirements do not preclude the Board from adjudicating the issues concerning whether new and material evidence has been presented to reopen a claim for service connection for a psychiatric disorder and entitlement to VA disability pension benefits.  This is so because the Board is taking action favorable to the Veteran by reopening the claim for service connection for a psychiatric disorder and by granting entitlement to VA disability pension benefits.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

I.  New and Material 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Even though a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether evidence raises a reasonable possibility of substantiating the claim will be considered as a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A rating decision in April 1979 denied service connection for a nervous disorder on the basis that no chronic psychiatric disorder was shown on VA compensation examination.  The Veteran was notified of that decision and did not file an appeal.  Therefore, the April 1979 rating decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the April 1979 rating decision included the Veteran's service treatment records and the report of a VA compensation examination in March 1979.  The service treatment records reflect several visits between February 1969 and October 1970 when the Veteran complained of "nerves."  It was noted that he couldn't sleep and was shaking; Valium was prescribed.  In August 1970, the examiner diagnosed anxiety secondary to difficulty with his job; the note indicates that the Veteran was referred to a psychiatrist.  A consultation form for the mental health clinic was submitted in April 1973, noting that the Veteran was agitated over his present job situation; he worked in the motor pool driving trucks, but had been going to sleep at the wheel.  At the time of an examination in October 1978, the Veteran indicated that he was extremely energetic and hyperactive, and that sometimes his nerves were "pretty bad," making it hard to sleep at night.  The examiner did not note any abnormal psychiatric clinical findings and indicated that the psychiatric examination was normal.  

On VA psychiatric compensation examination in March 1979, the Veteran reported that he had been treated for a nerve condition "off and on" due to having family problems together with problems with his supervisor at work.  He stated that he worried, was hyperactive, couldn't sleep at night, was jumpy, and was over concerned with his work.  The examiner noted that the Veteran was somewhat hyperactive and reacted to stress with anxiety symptoms.  There was slightly increased pressure of speech, but the examination was otherwise normal.  The examiner diagnosed adjustment reaction of adult life.  

Evidence added to the record since April 1979 consists largely of VA clinic records dated from August 1998 to August 2011.  These records note differing diagnoses for the Veteran's psychiatric problems, including depression; dysthymia; personality disorder, not otherwise specified (NOS); bipolar disorder; cyclothymic personality disorder; posttraumatic stress disorder (PTSD); and anxiety disorder, NOS.  The Veteran received considerable outpatient therapy in the VA mental health clinic.  He first described his activities during service as including unloading caskets from an aircraft carrier while he was serving in Alaska during the Vietnam Conflict to a clinic examiner in June 2005.  He also reported at that time that he was court-martialed in 1978 for the supposed theft of a $50 fan and a couple months later took a hardship discharge.  The Veteran told the examiner that since that time, he would have bad dreams and didn't sleep well at night.  He didn't trust anyone, and had irritability and anger management problems, which had resulted in his having 30 to 40 jobs since 1979.  He had been divorced three times and was then having trouble with his current relationship.  

In December 2006, the RO made a formal finding that the Veteran had provided insufficient information to request verification of his claimed in-service stressors from the Joint Services Records Research Center (JSRRC).  

A VA psychological compensation examination was conducted in October 2008.  The examiner noted that the Veteran experienced a complex and chronic psychiatric disturbance that could not be explained by a single diagnosis.  The examiner stated that the Veteran met the criteria for a diagnosis of PTSD, but that his symptomatology went beyond PTSD, and that his array of symptoms meeting the PTSD criteria might be better explained by other diagnoses.  The examiner indicated that arriving at a fair and accurate diagnosis could not be done in a one-time clinical interview.  Nevertheless, the examiner noted the Veteran's duties during service of assisting in the transport of caskets from Vietnam and stated that the Veteran's response to the fact that each casket contained a dead body was unhealthy.  He engaged in obsessive thinking about the bodies and the circumstances of each soldier's death.  His vivid obsessions created a cumulative traumatic experience for the Veteran from which developed an array of symptoms consistent with PTSD.  The examiner stated that although no examiner had previously diagnosed obsessive compulsive disorder, that diagnosis provided a way to understand the Veteran's maladaptive thinking, not only while he was handling the caskets, but in other areas of his life as well.  The examiner concluded that based on the Veteran's detailed descriptions of his thoughts, feelings, and actions in various circumstances during military service, it was "at least as likely as not" that his broad range of psychiatric symptoms, including his obsessive compulsive disorder and PTSD, began during military service.  The listed diagnoses were PTSD, obsessive compulsive disorder, and panic disorder, without agoraphobia.  

The Board finds that the evidence added to the record since April 1979 is new and material.  The evidence consisting of records of psychiatric treatment since 1999 was not previously submitted or considered.  Also, the evidence is not cumulative, as it shows diagnoses and treatment of several psychiatric disorders which were not shown by the evidence of record in 1979.  Thus, the additional evidence is new.  Further, the new evidence relates to an unestablished fact necessary to substantiate the service connection claim, i.e., the diagnosis of a current psychiatric disorder, as well as medical evidence relating that disorder to service.  Numerous psychiatric disorders have been diagnosed and at least one examiner has specifically attributed the Veteran's psychiatric symptomatology to his experiences during service.  Finally, the evidence raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, the claim for service connection for a psychiatric disorder is reopened.  

Pension

The Veteran contends that he is entitled to nonservice-connected disability pension benefits.  Pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  A veteran meets the service requirements if such veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).  An individual is considered permanently and totally disabled if that individual is disabled, as determined by the Social Security Administration (SSA) for purposes of any benefits administered by SSA, or has a disability or combination of disabilities that would render it impossible for the average person to follow a substantially gainful occupation, or if the individual is unemployable as a result of a disability reasonably certain to continue throughout his life.  38 U.S.C.A. § 1502(a).  

The ability to overcome the handicap of disability varies widely among individuals.  The rating, however, is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  However, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran's active duty service from October 1967 to January 1979 meets the service requirement, in that he served more than 90 days prior to May 1975, during wartime.  38 U.S.C.A. § 1521.  His DD Form 214 indicates that his discharge from three separate, but continuous, periods of active service was honorable on each occasion.  

A March 2009 memorandum in the Veteran's claims file indicates that the Veteran is in receipt of SSA benefits.  No records have been obtained from SSA.  At his Board hearing in October 2011, however, the Veteran testified that his SSA benefits were based on his age, rather than disability.  

VA clinic records show that the Veteran received group and individual psychiatric counseling since at least 1999.  An examiner in May 2003 indicated that the Veteran was then going to school.  Subsequently, he worked as a locksmith until February 2007, when he was fired because of his work performance; the Veteran stated that he could not get along with anyone.  He reported that he had held 37 different jobs since his separation from service in 1979.  

The VA psychological examiner in October 2008 noted that the Veteran was working at the same job he had held since February 2008 which, according to the Veteran, was the longest he had held any civilian job; he was again working as a locksmith.  During the interview, the Veteran's thoughts were organized loosely, and he demonstrated circumstantial and tangential thinking.  He required frequent interview structure and redirection throughout the examination.  There was no evidence of bizarre thinking, and the Veteran denied any history of suicidal or homicidal thoughts.  The Veteran described attacks that would occur due to external stimuli, when he couldn't control his emotions and would cry; the attacks would last 45 to 60 minutes.  He also described panic attacks.  A Global Assessment of Functioning (GAF) score of 45 was assigned, indicating symptomatology severe enough to result in an inability to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The examiner concluded that there was no evidence to support the likelihood that the Veteran could maintain gainful employment.  

At his Board hearing in October 2011, the Veteran testified that he had been out of work since December 2009.  However, his claim form for a total disability rating based on individual unemployability (TDIU), received in March 2009, states that he became too disabled to work in December 2008.  Based on the information in the Veteran's TDIU claim form, the Board finds that the Board hearing transcript is in error in noting that he last worked in December 2009.  The Board also finds that the evidence shows that the Veteran has been totally disabled since December 2008.  In addition, considering the Veteran's credible hearing testimony and the assessment of the disabling effects of his psychiatric manifestations on his ability to work by the VA examiner in October 2008, the Board finds that the Veteran's total disability is permanent.  See 38 C.F.R. § 4.15.  

Therefore, affording the Veteran the benefit of the doubt, the Board concludes that the criteria are met for VA nonservice-connected pension benefits, beginning in December 2008.  


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, is reopened.  

Entitlement to nonservice-connected disability pension benefits is granted, subject to the laws and regulations governing the payment of monetary benefits.   
REMAND

The Veteran contends that his psychiatric problems began during service as a result of his duties handling the caskets of soldiers from Vietnam and from the effects of his court martial.  The service records support his hearing testimony that he was reduced in grade from E-5 to E-3, but the available service personnel records do not reflect any administrative or judicial proceedings against the Veteran.  The service records reflect periods of service in 1968 and 1969 that are not creditable towards the award of a good conduct medal which is also consistent with adverse administrative proceedings.  Therefore, a search must be made for additional service personnel records to verify the claimed proceedings.  Also, in light of the Veteran's hearing testimony and other statements, a request must be made of the JSRRC to attempt to verify his claimed activities handling caskets during his assignment at Eielson Air Force Base in Alaska.  

At the Veteran's October 2011 Board hearing, he also testified that he had recently been told by a VA examiner that his hearing had worsened since the last audiological examination in January 2009.  Therefore, he must be scheduled for another examination of his service-connected right ear hearing loss.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a psychiatric disorder or for right ear hearing loss since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must make an additional request for service personnel records, in particular records of any administrative or judicial proceedings against the Veteran in 1968 or 1969.  

3.  The RO must review the file and prepare a summary of all the Veteran's claimed stressors.  The RO must send this summary and the information of record regarding the Veteran's military service, including copies of any records relevant to the PTSD claim, to the U.S. Army and Joint Services Records Research Center (JSRRC) and must ask JSRRC to provide any available information that might corroborate the Veteran's alleged in-service stressor(s).  If JSRRC is unable to provide the specific information requested, they must be requested to direct the RO to any additional appropriate sources.  All documentation received by the RO from JSRRC must be associated with the claims file.  The RO must request JSRRC to discuss in its response what the records show with regard to the stressor(s) identified by the Veteran.  

4.  The Veteran must be afforded a VA audiological evaluation to determine the current severity of his right ear hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of puretone decibel loss at 1000, 2000, 3000 and 4000 Hertz must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  Following the examination and a review of the evidence of record, the examiner must provide a description of the functional effects of the Veteran's right ear hearing loss.  The report must be typed.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the above development has been completed, the Veteran's claims for service connection for a psychiatric disorder, to include PTSD, and for a compensable rating for right ear hearing loss must be readjudicated.   If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


